John J. McAvoy, a resident of King county, applied to the administrator of the welfare department of King county for old age assistance. The county administrator having denied his application, Mr. McAvoy obtained a review before the board of county commissioners, which affirmed the ruling of the administrator. Mr. McAvoy then gave notice, addressed to Charles F. Ernst, director of the department of social security of the state of Washington, that he appealed to the superior court from the decision rejecting his claim. In the notice of appeal, Mr. McAvoy refers to that ruling as a decision of Mr. Ernst, as director.
The proceeding was then transferred to the superior court, and the director of the department of social security appeared specially, contending that Mr. McAvoy's case had never been brought to the attention of the director of the department of social security. The matter proceeded regularly to trial, and after a hearing, the director maintaining at all times his special appearance, the court entered findings of fact and conclusions of law in Mr. McAvoy's favor, followed by a judgment reversing what is described as the decision of the director, and adjudging that Mr. McAvoy be certified as eligible for a pension on the rolls of the state department of social security, in the sum of $70.25 per month. From this judgment, the director has appealed.
Appellant contends that, from the record before us, it clearly appears that respondent did not, in presenting his claim to the county and state authorities, follow the procedure described by statute. Respondent has made no appearance in this court. *Page 418 
From the record, it appears that respondent applied to the administrator of the welfare department of King county, asking old age assistance, and that, upon rejection of his application, respondent caused the administrator's ruling to be reviewed by the county commissioners, which board affirmed the decision of the administrator. It does not appear that respondent, upon denial of his application by the board of county commissioners, appealed to the director of social security, as required by Laws of 1937, chapter 180, p. 697 (Rem. Rev. Stat. (Sup.), § 10007-101 [P.C. § 6233-201] et seq.).
[1] In the case of State ex rel. Shomaker v. SuperiorCourt, 193 Wn. 465, 76 P.2d 306, this court, sitting EnBanc, unanimously held that chapter 180, Laws of 1937, supra, applied to such a situation as is here presented. While the respondent directed to the director of the department of social security his notice of appeal to the superior court, it clearly appears that respondent did not appeal to the director from the adverse ruling of the board of county commissioners.
Respondent having failed to follow the statutory procedure governing such cases, it must be held that respondent's application has never been presented to or considered by the proper state agency established by law for determining such matters.
The trial court, then, erred in hearing respondent's appeal and taking evidence in support of his claim, and the judgment appealed from is accordingly reversed, with instructions to dismiss respondent's appeal to the superior court.
STEINERT, C.J., MILLARD, GERAGHTY, and SIMPSON, JJ., concur. *Page 419